COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In the Interest of A.J.A. aka A.J.L.A.; D.C.A.; and J.C.T.A. aka J.A.

Appellate case number:     01-13-00542-CV

Trial court case number: 2011-07426J

Trial court:               315th District Court of Harris County

       Appellee, Department of Family and Protective Services, has filed an appellee’s brief that
exceeds the word-count limit imposed by Texas Rule of Appellate Procedure 9.4(i)(2)(B), along
with a “Motion to Exceed Word Count.” See TEX. R. APP. P. 9.4(i)(2)(B), (i)(4). Appellee
requests to exceed, by 13,744 words, the 15,000 word-count limit imposed by Rule 9.4(i)(2)(B).
See TEX. R. APP. P. 9.4(i)(2)(B). We deny the motion.
       Appellant, Meddie Anderson, moves to strike appellee’s brief for failure to comply with
Rule 9.4(i)(2)(B). See id. We grant the motion.
       We grant appellee’s “Unopposed Motion for Extension of Time,” insofar as appellee
seeks 14 days to submit briefing that complies with Rule 9.4(i)(2)(B). See id.
        Therefore, we strike appellee’s brief for failure to comply with Rule 9.4(i)(2)(B) and
order appellee to file a brief complying with the Rule within 14 days of the date of this order.
See TEX. R. APP. P. 9.4(i)(2), (3), (j). Because this is a parental termination or child protection
case, the Court is required to bring this appeal to final disposition within 180 days of the date the
notice of appeal was filed, so far as reasonably possible. See TEX. R. JUD. ADMIN. 6.2, reprinted
in TEX. GOV’T CODE ANN., tit. 2, subtit. F app. (West Supp. 2012). For this reason, no further
extensions of time to file briefs will be granted. See TEX. R. APP. P. 38.6(d).
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually       Acting for the Court


Date: October 25, 2013